     Case 4:20-cv-00209-WTM-CLR Document 7 Filed 09/29/20 Page 1 of 4




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

DARRYL R. KINLOCH,                     )
                                       )
                                       )
               Plaintiff,              )
                                       )
v.                                     )       CV420-209
                                       )
JOHN T. WILCHER,                       )
                                       )
                                       )
               Defendant.              )

                                 ORDER

     The Court previously granted plaintiff’s motion to proceed in forma

pauper (IFP) and, in doing so, directed him to have a prisoner trust fund

account statement prepared by the trust officer of his prison and

submitted to the Court. See doc. 4. The form provided suggests that

plaintiff is, in fact, not indigent.   See doc. 6.   Therefore, the Court

VACATES its Order granting IFP status. Plaintiff is DIRECTED to

resolve the deficiency in his filing fee and SHOW CAUSE as to why this

matter should not be dismissed. The motion for an extension of time to

submit his prisoner trust account is DENIED AS MOOT.
     Case 4:20-cv-00209-WTM-CLR Document 7 Filed 09/29/20 Page 2 of 4




     Plaintiff’s application to proceed IFP identified his only source of

income as occasional deposits to his inmate account in different amounts.

Doc. 2 at 2. At the time of filing, he claimed only $60 in his prison trust

account. Id. He admitted to having a checking account but stated that he

did not have access to the account. Id.

     Plaintiff’s prisoner trust account statement presents a very different

impression of his financial status. The form indicates that he has received

an average of $990.38 in monthly deposits to his prisoner trust account

over the previous eight months. Doc. 6 at 2. He has also maintained an

average monthly balance of $241.66 during that period. Id. Despite the

clear instructions of the provided form and Court Order, no ledger or

balance sheet was provided to support or provide context to these values.

Accepting the information as presented, plaintiff has received nearly

$8,000 over an eight-month period. As it appears that plaintiff is not

indigent, the Court VACATES its order granting IFP. (Doc. 4).

     Furthermore, the Prison Litigation Reform Act provides that the

Court must dismiss a claim at any time if it determines that the allegation

of poverty is untrue. 28 U.S.C. § 1915e(2)(A). It may also dismiss a case
      Case 4:20-cv-00209-WTM-CLR Document 7 Filed 09/29/20 Page 3 of 4




when it determines that a plaintiff has lied or sought to deceive the Court.1

Johnson v. Chisolm, 2011 WL 3319872 at *1 n. 3 (S.D. Ga. Aug. 1, 2011)

(“This Court does not hesitate to invoke dismissal and other sanctions

against inmates who lie to or otherwise deceive this Court.”); see also Moss

v. Premiere Credit of North America, LLC, 2013 WL 842515 (11th Cir. Mar.

6, 2013) (Denying plaintiff’s IFP application on appeal “because her

allegation of poverty appear[ed] to be untrue in light of her financial

affidavit and filings in the district court.”). Plaintiff is DIRECTED to

SHOW CAUSE within 30 days of this Order as to why this case should

not be dismissed for misrepresenting his financial status in his IFP

motion. In any response he files, plaintiff should explain where the funds

reflected in the account statement came from and why he could not

anticipate receipt of those funds when he initially moved to proceed IFP.

If plaintiff believes that the prisoner account statement contained an

error, he may submit either a ledger reflecting the deposits and

withdrawals from his inmate account during the prior six months or a


1
   Furthermore, liars may be prosecuted. See United States v. Dickerson, CR608-36,
doc. 1 (S.D. Ga. Dec. 11, 2008) (§ 2255 movant indicted for perjury for knowingly lying
in his motion seeking collateral relief from his conviction); id., doc. 47 (guilty verdict),
cited in Colony Ins. Co. v. 9400 Abercorn, LLC, 866 F. Supp. 2d 1376, 1378 n. 2 (S.D.
Ga. 2012) (collecting sanction cases).
      Case 4:20-cv-00209-WTM-CLR Document 7 Filed 09/29/20 Page 4 of 4




corrected prisoner trust account statement certified by the prison trust

officer.

      Prior to the Court’s receipt of his prisoner trust account statement,

plaintiff filed a motion requesting an extension of the time to submit the

form. Doc. 5 at 2. As the form has now been received and the Order

directing its submission is vacated, this motion is DENIED AS MOOT.

Id.

      SO ORDERED, this 29th day of September, 2020.



                                   _______________________________
                                   ___________
                                            _ ___________
                                                       _ ____
                                                           _______
                                   CHRISTOPHER
                                   CHRIR STOP
                                            OPHER L. RAY  Y
                                             STATE
                                   UNITED STATES T S MAGISTRATE
                                                       MAGISTR     JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
